DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention Group I in the reply filed on 8/16/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,259,926 to Fischer, (hereinafter “Fischer”) or its PGPub equivalent 2016/0326329.
Fischer discloses bodies that comprise a polymer matrix and a zeolite foaming agent.  The zeolite is evenly distributed within the matrix and gives off the blowing agent evenly, which results in a uniform dispersion of the plurality of closed-cell voids therein.
A method for production of such foamed bodies disclosed in Fischer includes the steps of: intermixing a polymer with zeolite particles comprising fluid foaming agent, thus  providing a composition including a polymer matrix having a plurality of zeolite particles containing a fluid therein; processing the composition at elevated temperatures, thus casing  the fluid contained within the plurality of zeolite particles to vaporize into a gas and thereby creating a plurality of closed cell voids within the polymer matrix; forming a formed foamed product and cooling the formed foamed product to ambient temperature.
The reference expressly discloses that the foamed products are suitable for insulation and other applications (background), thus making forming the compositions into insulation board obvious.  
Foaming of the composition may be done by extrusion foaming as disclosed in col. 5, lines 1-23. 2, 
Fisher does not address whether the step of cooling the foamed body to ambient temperature causes the gas within the plurality of closed cell voids to re-absorb within the plurality of zeolite particles, such that the vacuum insulation board includes a plurality of evacuated closed-cell voids that are dispersed in the polymer matrix. 
However, since the process disclosed in Fischer is substantially identical to the process disclosed in the instant application and uses substantially identical zeolite foaming agent as disclosed in the instant application, it is expected that the foamed bodies obtained by the process disclosed by Fisher contain the partially evacuated cell voids.
The burden is shifted to the applicant to provide factual evidence to the contrary. 
Claim(s) 4, 5, and 8-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in combination with US PGPub 2002/0198272 to Hayashi et al., (hereinafter “Hayashi”).
The disclosure of Ficsher is discussed above.  Fisher discloses foamed bodies with uniformly d
Fischer does not disclose addition of bentonite to the foamed bodies it its invention.
However, bentonite is a well known nucleating agent (as well as  reinforcing inorganic filler) commonly used in foams based on variety of polymers.  See, for example, Hayashi [0013, 47].  
Therefore, it would have been obvious to add bentonite to the compositions for foamed bodies of Fischer to obtain foams with properties consistent with known properties of added bentonite filler. 

Claims 4 and 7   is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in combination with either one of  US PGPub 20120202902 to Wissemborski et al., (hereinafter “Wissemborski”) or US Patent 5034171 to Kiczek et al., (hereinafter “Kiczek”) or US PGPub 20060205831 to Reedy, (hereinafter “Reedy”).
The disclosure of Fischer is discussed above.
Fischer exemplifies several suitable polymers, but does not exemplify the specifically claimed polymers. 
However. It is well known in the art that different polymers, including those corresponding to the claimed and those expressly disclosed by Fischer can be foamed vis substantially identical methods and processes.
See for example, Wissemborsky [0031], or Kiczek, col. 3, lines 30-45, col. 5 lines 12-22,  or Reedy, [0035].  
Therefore, it would have been obvious to use the polymers corresponding to the claimed in the process of Fischer with reasonable expectation to obtain foams with all of the advantageous feature offered by the process of Fischer and with the properties consistent with the properties of the underlying polymer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765